Concurring Opinion by HARRELL, J.
Although I concur in the judgment and most of the reasoning of the Majority, I write separately to consider a broader array of situations where “anti-CSI effect”1 or “no duty” instructions may be appropriate, beyond more than the modest discussion in the Majority opinion.
The Majority opinion’s analysis of the impropriety of the wording of the trial court’s jury instruction in the present case could be read by some to imply that the instruction—
During this trial, you have heard testimony of witnesses and may hear argument of counsel that the State did not utilize a specific investigative technique or test. You may consider these facts in deciding whether the State has met its burden of proof. You should consider all of the evidence or lack of evidence in deciding whether the defendant is guilty. However, I instruct you that there is no legal requirement that the State utilize any specific investigative technique or scientific test to prove its case. Your responsibility as jurors is to determine whether the State has proven based upon the evidence the defendant’s guilt beyond a reasonable doubt.
Majority op. at 441-42, 26 A.3d at 982-83 (emphasis added)— is inappropriate, even in situations where the testimony or argument is introduced by either party (but usually the de*457fense) that may warrant a curative, “anti-CSI effect” instruction. The Majority’s use of United States v. Saldarriaga, 204 F.3d 50 (2d Cir.2000), to illustrate its proposition that “we do not hold that an investigative techniques instruction would never be proper,” without more, is, I think, too slight an assessment of the “lay of the land” with regard to the “anti-CSI effect,” or “no duty,” instruction. See Majority op. at 454-55, 26 A.3d at 990-91. This topic is contemporary, still emerging, and is therefore “hot.” Accordingly, I choose to spill more ink on this topic.
I. The “CSI Effect ”
Fiction long has been noted to influence popular expectations of reality and, although some fiction of relatively recent vintage came to fruition2—robots, wireless communication, and space travel—much of the current world of television fiction is aimed at altering our perception of the reality of our world today, rather than imagining a possible future world. In this regard, “courtroom” or “legal” dramas have been “hooking” viewers since the days of Perry Mason and Matlock. Television viewers have become accustomed also to getting a “real” look into courtrooms with shows like The People’s Court and Judge Judy.
Modern “forensic” dramas began in 1990, with Law & Order, which purported to document police investigations and courtroom proceedings in modern New York City. Running for twenty seasons, the show inspired several spin-offs, such as Law & Order: SVU and Law & Order: Criminal Intent. The success of “forensic” dramas—whether purporting to be reality or purely fiction—skyrocketed in 2000 with the debut of CSI: Crime Scene Investigation, referred to as “the most *458popular television show in the world” at one time. See Donald E. Shelton, The “CSI Effect”: Does it Really Exist?, http://www.nij.gov/journals/259/csi-effect.htm (last visited 28 July 2011). The show spawned several further spinoffs, all of which garner millions of viewers per week—in a 2006 Nielsen rating, thirty-million people watched CSI in one night; seventy-million people watched one of the three CSI shows; and forty-million people watched two other forensic dramas, Without a Trace and Cold Case. Id.
The popularity of forensic dramas garnered increased media attention in recent years, with speculation that the shows produced a “CSI effect” that may skew jury verdicts, most frequently in criminal law matters. The theory behind the so-called “CSI effect” is that the millions of viewers of forensic dramas develop unrealistic expectations about the availability and results of specific scientific forensic techniques, such as DNA sequencing, fingerprint analysis, and ballistics analysis, increasing the likelihood of a finding of “reasonable doubt” where such forensic evidence is not produced, and, thus, an increased likelihood for an acquittal or hung jury. See Tom R. Tyler, Viewing CSI and the Threshold of Guilt: Managing Truth and Justice in Reality and Fiction, 115 Yale L.J. 1050, 1052 (2006); see also Sweney v. Dep’t of Corr., 2011 WL 1376766, at *8, 2011 U.S. Dist. LEXIS 39585, at *22 (W.D.N.Y. 11 April 2011) (“Some researchers have recently noted that the plethora of television programs emphasizing forensic evidence ... have engendered an unrealistically high expectation by the public that forensic evidence is required for proof of guilt.”). The “CSI effect,” however, can refer more generally to any influence that such programs have on any group involved in a courtroom proceeding. See Luke Francis Georgette, The Hung Jury: Scholarly Consensus on the Value of the CSI Effect in the Future of American Justice, Intersect, Vol. 3, No. 1, at 11 (2010). Although debate continues regarding whether a “CSI effect” actually exists,3 among researchers *459that believe it does, the actual effect on jurors in the courtroom is a subject of great debate.
In 2005, the Maricopa County (Phoenix) Attorney’s Office surveyed 102 Arizona prosecutors, with jury trial experience, regarding experiences with a possible “CSI effect” among juries. See CSI: Maricopa County, The CSI Effect and its Real-Life Impact on Justice, at 5 [hereinafter Maricopa], available at http://www.ce9.uscourts.gov/jc2008/references/csi/CSI_Effect_report.pdf. Prosecutors in Maricopa County regularly meet with jurors to obtain feedback after verdicts. Id. Thirty-eight percent of prosecutors believed that a lack of forensic evidence to corroborate other “sufficient” evidence resulted in either an acquittal or hung jury; a similar percentage has been noted also from a survey of Florida prosecutors. See id.; see also Michael J. Watkins, Forensics in the Media: Have Attorneys Reacted to the Growing Popularity of Forensic Crime Dramas?, at 64 (2004), http://www.coolings.net/ education/papers/ Capstone-Electronic.pdf (last visited 28 July 2011) (finding that up to 25% of Florida prosecutors surveyed reported experiencing jurors with skewed impressions of the criminal justice system based on depictions in forensic crime dramas). The Maricopa County survey cited several criminal *460cases in the county to corroborate the prosecutors’ belief in the negative ramifications of the “CSI effect”:
In State v. Everett Black, on September 21, 2001, the defendant was caught with drugs which were in a cigarette pack in a defendant’s pocket. He admitted the pack was his but denied the drugs were his or that he knew the drugs were there. The foreperson later said he watched CSI and that investigators should have done extensive fingerprinting, DNA testing, and other forensics, and that he did not think the prosecutors did enough. He had convinced the entire panel that on television they do so much more and that the police officers did not do a good job.
In State v. James Calloway, Arizona Department of Corrections officers found a syringe in a cell with a note signed by “Jimbo” attached to it on June 13, 2002. Inmate “Jimbo” was found with a fresh mark on his arm consistent with syringe use, and admitted the syringe was his when he retrieved it from prison officials and signed the receipt. The jury criticized the prosecution because there was no DNA or fingerprint analysis on the syringe, and the jurors wanted a handwriting comparison on the note and the receipt.
Maricopa, supra, at 7. Prosecutors seem generally to hold the view noted in the Maricopa County survey—“that the ‘CSI effect’ has made their job of obtaining convictions more difficult, because resources to do sophisticated testing, such as DNA analysis, are not available in every case.” Charles v. State, 414 Md. 726, 732, 997 A.2d 154, 158 (2010).
Some researchers posit that, although the “CSI effect” is “real,” it operates as a positive mechanism of the contemporary American justice system. See Georgette, supra, at 12. One study suggests that a possible alternative “CSI effect” is that, rather than heightening juror expectations of scientific evidence, CSI and its progeny have promoted the modern jury’s desire to see that people are punished for the crimes they commit. See Tyler, supra, at 1065. Forensic television shows often dramatize real-life “mysteries” that have caught the public eye—an episode of CSI: Miami portrayed a case *461similar to that of the disappearance of Natalee Holloway, a young American girl who disappeared while on vacation in Aruba—and solve conclusively the cases with solid forensic evidence in the span of a single sixty minute episode. See id. People do not want to see wrongdoing go unpunished, which may be why juries have high expectations of forensic or scientific evidence. See Tyler, supra, at 1068 (“The desire to punish, and to restore the status of victims and the legitimacy of rules, is frustrated by the uncertainty that often exists about who is responsible for harm.”). One of CSI’s writers argued that, “[mjost importantly, CSI returns the focus to exonerating the innocent ... [i]f it’s such a crime to reinvigorate the cliche that defendants are innocent until proven guilty, as a CSI writer, I’ll happily take that charge.” Richard Catalani, A CSI Writer on the CSI Effect, 115 Yale L.J. Pocket Part 76, 78 (2006).
Each of the studies discussed supra, and the various other studies scientists, professors, and public interest groups, diverge severely in their conclusions, due for the most part to the differing research methodologies—surveying only prosecutors, or prospective jurors, or attorneys in general—and may suffer from bias depending on the actors involved in the study. See generally Georgette, supra, at 7-14. Despite the divergence, the so-called “CSI effect” is injected into American jurisprudence and has led to changes in model jury instructions,4 in prosecution tactics, and in both voir dire questions and jury instructions given by judges.
*462II. The National Response to the “CSI Effect”
Throughout federal and state courts in America, prosecutors attempt to curb the possible “CSI effect” through “defensive prosecution” techniques, such as questioning in voir dire, presenting testimony regarding inconclusive forensic tests, and requesting specialized jury instructions (such as “anti CSI effect” or “no duty” instructions). Defense attorneys, on the other hand, seek to take advantage (understandably) of a “lack” of forensic evidence by pointing it out throughout trial, questioning police investigative techniques, and emphasizing in opening and closing statements the lack on the state’s part of such evidence. See State v. Cooke, 914 A.2d 1078, 1088 (Del.Super.Ct.2007) (“[Defendants] are aware of the phenomenon and are, correctly and appropriately, taking advantage of it by asking witnesses about tests they know were not conducted and contending in closing that the failure to test raises reasonable doubt.”). As the present case involves solely a question regarding a curative jury instruction, I will not discuss other methods of “defensive prosecution,” although several courts have dealt with issues regarding voir dire questioning and admission of various sorts of evidence and testimony to combat the “CSI effect.”5
*463Although the “CSI effect,” if it exists, stems from CSI and other modern forensic dramas, it bears noting that signs of the so-called “CSI effect” have been recognized by federal courts since the 1970s (before there was a “CSI” television show). See e.g., United States v. Cheung Kin Ping, 555 F.2d 1069, 1073 (2d Cir.1977). In certain circumstances, a court may need to counter the defense’s insinuation that law-enforcement policy in some way bears on the state’s burden of proof.6 In 1989, the Second Circuit Court of Appeals noted *464that it was not a plain error for a judge to instruct the jury that “the Government is not required to use any particular law enforcement techniques....” United States v. Sanchez Solis, 882 F.2d 693, 697 (2d Cir.1989).
The main issue before the court in Sanchez Solis was not the use of “no duty” or “anti-CSI effect” curative instructions; the court’s recognition of the appropriateness of such instructions, however, was a point of departure for several federal and state cases discussing so-called “no-duty” instructions. See, e.g., United States v. Cota-Meza, 367 F.3d 1218, 1223 (10th Cir.2004); United States v. Walker, 1995 WL 551361, at *5-6, 1995 U.S.App. LEXIS 26457, at *14-17 (4th Cir. 18 Sept. 1995); United States v. Mason, 954 F.2d 219, 222 (4th Cir.1992), cert. denied, 504 U.S. 925, 112 S.Ct. 1979, 118 L.Ed.2d 578 (1992); Wheeler v. United States, 930 A.2d 232, 238 (D.C.2007); State v. Rodriguez, 141 A.D.2d 382, 385-86, 529 N.Y.S.2d 318 (N.Y.App.Div.1988). “No duty” instructions recognize that defense tactics emphasizing repeatedly—often to the point of chastising law enforcement officials—the failure to use specific investigative techniques may influence jurors inappropriately. See Wheeler, 930 A.2d at 238 (“The purpose of the ‘no duty’ instruction is to counter an inference that evidence could have been—but was not—collected and presented to the jury would have undermined the government’s case or been favorable to the defense.”). As the colloquial name of this type of instruction implies, “no duty” instructions are meant to inform the jury that law enforcement “was under no duty” to gather certain evidence, such as fingerprints, or DNA, in cases where the defense implies improperly that the government was under such a duty. See id. Further, when a defendant argues or implies that a failure to undertake specific scientific tests or procedures violated standard law enforcement procedures, or that such *465procedures would have produced evidence favorable to the defendant, a “no duty” instruction has been held to be appropriate. See Greer v. United States, 697 A.2d 1207, 1211 (D.C.1997) (“It is ... improper to argue or imply that such a lack of proof violated standard police procedures (unless that fact is affirmatively established) or that corroborative evidence, if obtained, would have been favorable to the defendant.”). The instruction is allowed, not because the defense argument about the absence of specific scientific evidence is improper, but, instead, because the defense has a right to comment on such an absence in arguing that the prosecution’s burden of proof has not been met. See Wheeler, 930 A.2d at 238; Brown v. United States, 881 A.2d 586, 594 (D.C.2005) (“ ‘[DJefense counsel may appropriately comment in closing argument on the failure of the government to present corroborative physical evidence.’ ” (quoting Greer, 697 A.2d at 1210)). The government, therefore, is not entitled to this instruction every time the defense points out that there is a lack of forensic evidence in a case. Without an anchor in the evidence—showing that police policy was not violated in failing to utilize such investigative techniques—or “defense argument that the instruction is intended to counter, the ‘no duty’ instruction runs the risk of confusing the jury by seeming to contradict the admonition in the reasonable doubt instruction .... ” Wheeler, 930 A.2d at 239; see also Brown, 881 A.2d at 594 (“Because [defense] counsel had not made a ‘missing evidence’ argument to the jury, the government was not entitled to a ‘no duty instruction’ as a matter of law[,]” and must “lay an evidentiary foundation entitling it to such instruction.”).
In United States v. Mason, supra, the government charged Mason with possession of a firearm by a convicted felon. Two police officers chased Mason through a West Baltimore neighborhood and recovered a gun, which the officers believed the defendant threw away during the chase. See Mason, 954 F.2d at 220-21. The police failed to examine the gun for fingerprints, a fact defense counsel utilized at trial to attempt to establish reasonable doubt that the defendant had been carry*466ing a gun at all. See Mason, 954 F.2d at 222. In response, the trial judge gave the following instruction:
During the trial you have heard testimony of witnesses and arguments by counsel that the government did not utilize specific investigative techniques. For example, there was reference to fingerprints and certain specific tests.
You may consider these facts in deciding whether the government has met its burden of proof, because, as I told you, you should look to all of the evidence or lack of evidence in deciding whether the defendant is guilty. However, you are also instructed that there is no legal requirement that the government use any of these specific investigative techniques to prove its case.
Law enforcement techniques are not your concern. Your concern, as I have said, is to determine whether or not the evidence before you or the lack of evidence the defendant’s guilt has been proven beyond a reasonable doubt.
Id. (emphasis added).
Mason argued that the instruction misled the jury by implying that it could not consider the government’s failure to examine the gun for fingerprints. Id. The Fourth Circuit Court of Appeals held that, although the particular sentence that “law enforcement techniques are not your concern” is not clear completely, “viewed in their entirety, the instructions adequately advised the jury on the putative relevance of the officers’ failure to test the gun for fingerprints.” Id. Several federal courts, as well as our Maryland appellate brethren, have cited the Mason decision with approval. See, e.g., Walker, 1995 WL 551361 at *5-6, 1995 U.S.App. LEXIS 26457 at *14-17; United States v. Corcoran, 855 F.Supp. 1359, 1375 (E.D.N.Y.1994); Evans v. State, 174 Md.App. 549, 565, 922 A.2d 620, 629 (2007), cert. denied, Evans v. State, 400 Md. 648, 929 A.2d 890 (2007).
Massachusetts also has dealt with the fine line between permissible and impermissible curative, “anti-CSI effect” jury instructions. See Commonwealth v. Seng, 456 Mass. 490, 924 *467N.E.2d 285, 295-98 (2010). In Seng, the defense relied heavily on law enforcement’s alleged “incomplete forensic investigation,” caused by the police assumption that Seng was the culprit. See Seng, 924 N.E.2d at 295. Both sides referenced CSI multiple times throughout the trial—the defense referenced CSI in cross-examining the state’s DNA expert, and the state asked a police officer whether “investigators on television programs such as ‘CSI’ use a dusting technique to search for fingerprints.” Seng, 924 N.E.2d at 296. After each reference to CSI, the judge warned the jury that “they were not to assume that ‘CSI accurately mirrors life in the outside world.’ ” Seng, 924 N.E.2d at 296-97. At the conclusion of the trial, the defense requested, and was granted, an instruction that advised the jury that “reasonable doubt as to the defendant’s guilt could arise from a finding that law enforcement failed adequately to investigate the crime.”7 Seng, 924 *468N.E.2d at 296. Following immediately the giving of this instruction, the judge added:
And I remind you that this is real life and not CSI. I say that without being facetious. It’s been observed across the country that people who’ve watched that particular program and similar programs tend to think that life is all that sort of science fiction and it’s not.
Now, it may be, I say it may be, it may not be but if it is, then maybe you would like to have heard the testimony of a person or somebody or persons for that matter, that neither side had called [as] a witness. Once again, you may not speculate or guess as to what that witness’s testimony might have been. Not knowing the testimony, of course, you can’t tell which side it would have helped or hurt. I urge you, therefore, not to spend any time arguing about why so and so didn’t testify.
Id. The defense argued that this instruction precluded impermissibly the jury from considering the defense’s argument regarding the adequacy of the police investigation, and rendered moot the prior instruction that reasonable doubt may arise from an inadequate investigation. See id. Such an instruction, meant to counter the “CSI effect,” explained the appellate court, implies that the actual capabilities of law enforcement forensics are nowhere near the capabilities portrayed on CSI. See Seng, 924 N.E.2d at 297. The court, however, stated that such an instruction can be problematic and unnecessary, as jurors should be trusted to separate fiction from reality. See id. Although the court cautioned against the use of such an instruction in the final charge, importantly, it did not find that giving the instruction was reversible error. See id. (“[T]he judge acted properly when he cautioned the jury about the relevance of ‘CSI’ after it was referenced in testimony, but it was undesirable for him to do so again in his jury instructions.”).
*469Quite recently, in State v. Collins, 299 Conn. 567, 10 A.3d 1005 (2011), the Supreme Court of Connecticut discussed the reasoning behind the need for curative jury instructions similar to “anti-CSI effect” or “no duty” instructions. In Collins, defense counsel, in his closing argument, “challenged the adequacy of the police investigation,” and the prosecution, in response, argued that defense counsel’s claim that “the cops botched” the investigation was made without any evidence of its inadequacy. Collins, 10 A.3d at 1023. Following this interaction, the trial judge charged the jury that:
[T]he ultimate issue before you is not the thoroughness of the investigation or the competence of the police. The ultimate issue you have to ... determine is whether the state in the light of all the evidence before you has proved beyond a reasonable doubt that the defendant is guilty on one or more of the counts for which he is charged.
Id. The appellate court concluded that the instruction “did not mislead the jury or violate the defendant’s right to present a defense” and further explained that the instruction reminded properly the jury of its core task—to determine guilt or innocence based on the evidence presented, rather than to evaluate adequacy of police tactics—and phrased the charge in neutral language that did not disparage the defendant’s defense or endorse the prosecution’s case. See Collins, 10 A.3d at 1026-27. Although in Collins the appellate court did not speak expressly to the “CSI effect,” it supported its holding with cases speaking to that phenomenon directly.8
*470These cases stand for the proposition that curative instructions may be appropriate, but only in certain circumstances. If the defense, for example, presents a “missing evidence” argument—implying that such “missing” evidence would favor the defense—or the prosecution provides evidence that supports the need for a curative instruction, it may be proper for a judge to give an “anti-CSI effect” or “no duty” instruction. The Third Circuit Court of Appeals provides an example of an instruction that may be proper:
During the trial you heard testimony of witnesses and argument by counsel that the government did not use specific investigative techniques such as (mention omitted techniques that have been addressed in testimony or argument; e.g., fingerprint analysis, DNA analysis, the use of recording devices). You may consider these facts in deciding whether the government has met its burden of proof, because as I told you, you should look to all of the evidence or lack of evidence in deciding whether the defendant is guilty. However, there is no legal requirement that the government use any of these specific investigative techniques or all possible techniques to prove its case. There is no requirement to (mention omitted techniques ...).
Your concern, as I have said, is to determine whether or not the evidence admitted in this trial proves the defendant’s guilt beyond a reasonable doubt.
*471Federal Jury Practice and Instructions, Third Circuit Manual of Model Jury Instructions—Criminal, Inst. 4-14—Specific Investigative Techniques Required, available at http://www.ca3.uscourts.gov/criminaljury/Nov2010/Final% 20up-date% 20Chapter% 204.pdf. Although the instructions are not mandatory, they have been cited in recent federal cases as an example of properly neutral instructions. See, e.g., United States v. Humbert, 2007 WL 2173892, at *6-7, 2007 U.S. Dist. LEXIS 54532, at *19 (E.D.Pa. 27 July 2007). Although I do not purport to subscribe to these specific instructions necessarily, similar instructions in a Maryland trial may help to take any possible “CSI effect” out of the courtroom and the jury room if either the prosecution or defense attempts, improperly, to take advantage of such outside influences.
III. The “CSI Effect” and the Present Case
“Anti-CSI effect” tactics, such as the instruction given in the present case, are not an unexplored phenomenon in this country, and have been discussed to some degree in this state, as the Majority opinion acknowledges. See 421 Md. 434, 26 A.3d 979 (Majority op. at 449-51, 26 A.3d at 987-89) (discussing Evans); see also Charles, 414 Md. at 731-32, 997 A.2d at 157-58 (discussing the use of voir dire questioning to combat the “CSI effect”). These cases, and others throughout the country, have not determined an infallible formula for combating the “CSI effect” in court, but have developed various frameworks.
The Majority opinion holds correctly that “the trial judge abused her discretion, under the circumstances,” but emphasizes several times that the wording of the instruction—the use specifically of the phrase “I instruct you that there is no legal requirement that the State utilize any specific investigative technique or scientific test to prove its case”—is the fatal flaw within the instruction. See 421 Md. 434, 26 A.3d 979 (Majority op. at 437-38, 448-49, 454, 455-56, 26 A.3d at 980, 987, 990, 991). The wording of the trial judge’s instruction, however, is not the objection I take with this instruction; *472rather, it is instead the situation in which the instruction was given. I explain.
Several of the cases discussed supra held that commenting in the negative—that law-enforcement officers need not utilize specific investigative techniques—is not per se non-neutral and improper.9 Because the “Due Process obligation to preserve and disclose exculpatory evidence does not impose on the government an affirmative duty to collect [specific forensic] evidence,” negative inferences may be permissible. Wheeler, 930 A.2d at 239 (internal citations and quotation marks omitted). The Majority opinion in the present case offers Saldarriaga as an example of a more clear and neutral instruction; however, the trial court in that case instructed the jury that “[t]he law is clear that the government has no obligation to use any particular techniques,” which comments in the negative as to the government’s obligation, similar to the instruction in the present case. 204 F.3d at 52. For that reason alone, Saldarriaga is not a good example of the premise for which it is offered in the Majority opinion.
Further, the phrase (as in the present case), “I instruct you that there is no legal requirement that the State utilize any specific investigative technique or scientific test to prove its case,” alone does not cause necessarily the instruction to be non-neutral and impermissible. The instruction must be read as a whole and, although specific words or phrases may not be the “best” to use, if, when read together, “the instructions *473adequately advised the jury on the putative relevance” of the State’s failure to employ specific investigative techniques, the instruction may be permissible. Mason, 954 F.2d at 222.
The instruction given in the present case, I believe, was improper not because of the specific wording, but because the circumstances of the case did not warrant a curative instruction. As the Majority opinion points out properly, the present case is distinguishable from Evans because “the intermediate appellate court [in Evans ] stated that the ‘robust and vehement closing arguments of counsel ... warranted giving the instruction,’ and that ‘contrary to counsel’s argument, there is no requirement on the part of the State to produce other types of evidence.’ ” Majority op. at 449, 26 A.3d at 987 (quoting Evans, 174 Md.App. at 570, 922 A.2d at 632). Because the present case did not involve “robust and vehement” closing arguments or testimony, the instruction was not warranted.
Several studies have posited that jurors may come to court with pre-conceived notions that forensic or scientific evidence, such as that depicted in CSI, is of greater weight than other forms of evidence. It is appropriate generally for a defendant to comment on a lack of forensic evidence or a failure of the police to use certain scientific techniques. When the defense, however, attempts to take advantage impermissibly of the so-called “CSI effect” by implying that the State was required to utilize specific techniques or that any missing forensic evidence would weigh in favor of the defense, the prosecution may be entitled to “anti-CSI effect” or “no duty” curative instructions. Although the defense tactics in the present case did not rise to a level that warranted a curative instruction, if it had, I would hold the instruction given by the trial judge in the present case was not per se improper.
Judges BATTAGLIA and MURPHY authorize me to state that they join the views expressed here.

. The Majority opinion can not bring itself to utter the phrases "CSI effect” or “anti-CSI effect.” Although both phrases certainly are pop culture in origin, they communicate concepts about which this case is all about, especially in the eyes of the general public, some of whom actually may read judicial opinions from time-to-time, or read about them in more widely-circulated popular media; therefore, usage of these phrases aids in communication.


. See Back to the Future Part II (Universal Pictures 1989) (predicting correctly the use of modern fingerprint access, the ability to project multiple television channels simultaneously on the same screen, the presence of a baseball team in Miami, motion-controlled video games, etc.). In the predecessor film, Back to the Future (Universal Pictures 1985), Marty McFly asks rhetorically: "Who knows if they’ve got cotton underwear in the future. I'm allergic to all synthetics.” Fortunately, the films were not prophetic entirely.


. Two recent articles argue that the "CSI effect” is a figment of the media’s imagination, and that the "effect” was created to explain the *459unexpected outcomes in some highly publicized criminal trials. See Luke Francis Georgette, The Hung Jury: Scholarly Consensus on the Value of the CSI Effect in the Future of American Justice, Intersect, Vol. 3, No. 1, at 11 (2010). One article, for example, points to the possibility of a pro-prosecution effect, if any, but discounts that possibility by stating that "before the 'CSI Effect’ has time and media repetition to embed itself into the psyche of the public and members of the justice system, it should be exposed for what it is: nothing more than fiction.” Kimberlianne Podías, "The CSI Effect”: Exposing the Media Myth, 16 Fordham Intell. Prop. Media & Ent. L.J. 429, 465 (2006). Yet another study notes that "[t]he CSI effect has become an accepted reality by virtue of its repeated invocation by the media”; however, “no existing empirical research shows that it actually occurs[.]” Tom R. Tyler, Viewing CSI and the Threshold of Guilt: Managing Truth and Justice in Reality and Fiction, 115 Yale L.J. 1050, 1083 (2006). Tyler further argues that there are several equally plausible alternative explanations for "the allegedly increasing acquittal rate that has led to speculation about a possible CSI effect.” Tyler, supra, at 1084.


. The Ohio Bar Association added, in 2009, “Warning on Outside Influence” to its jury admonitions, to be read either before or after voir dire, which reads:
The effort to exclude misleading outside influences information also puts a limit on getting legal information from television entertainment. This would apply to popular TV shows such as Law and Order, Boston Legal, Judge Judy, older shows like L.A. Law, Perry Mason, or Matlock, and any other fictional show dealing with the legal system. In addition, this would apply to shows such as CSI and NCIS, which present the use of scientific procedures to resolve criminal investigations. These and other similar shows may leave you with an improper preconceived idea about the legal system.... [T]here are many reasons why you cannot rely on TV legal programs, *462including the fact that these shows (1) are not subject to the rules of evidence and legal safeguards that apply in this courtroom, and (2) are works of fiction that present unrealistic situations for dramatic effect. While entertaining, TV legal dramas condense, distort, or even ignore many procedures that take place in real cases and real courtrooms. No matter how convincing they try to be, these shows simply cannot depict the reality of an actual trial or investigation. You must put aside anything you think you know about the legal system that you saw on TV.
Ohio State Bar Association, OSBA Jury Instructions (2010), http://www. lawriter.net/NLLXML/getcode.asp?statecd=OH&codesec=UndesignatedJURY% 20ADMONITION&sessionyr=2009&Title=i&version= 1&datatype=JURY+ADMONITION&noheader=0&no jumpmsg=0&userid=PRODSG&Interface=CM (last visited 27 July 2011).


. Voir dire questioning has become a popular time for prosecutors to attempt to limit the influence of the "CSI effect” on perspective jurors. In Goff v. State, 14 So.3d 625, 653 (Miss.2009), the district attorney asked the jury pool:
*463[C]an everybody tell me that they can separate what they see on TV from what you see in the courtroom? I know that sounds like a silly question, but some people go, oh, well, it was on CSI, so how come they don’t do it in every case?
So, can everybody tell me—and, again, this kind of goes to the burden of proof, you know, about what evidence you have—and can everyone tell me that they will listen to the evidence and not speculate because they don’t have, say, DNA or they don’t have fingerprints and things you may see or hear about on CSI?
This questioning, the court held, did not elicit a promise to convict from the venire, as the defense alleged, but rather asked if the prospective jurors could remain neutral and return a verdict based on the evidence presented. See Goff, 14 So.3d at 653.
Another method prosecutors use to curb the “CSI effect” is in the use of certain kinds of evidence. A defendant may highlight a lack of DNA or other forensic evidence at the scene of a murder in aid of an argument that it is not possible to commit murder without leaving behind any physical evidence. See United States v. Fields, 483 F.3d 313, 355 (5th Cir.2007). In order to counter this inference, the prosecution may attempt to use otherwise prejudicial crime scene photographs, a tactic which has been upheld by the Fifth Circuit due to the highly probative value of such evidence. Id. ("In this age of the supposed ‘CSI effect,' explaining to the jury why the Government had little in the way of physical or scientific evidence was arguably critical to the Government’s case.”).


. In United States v. Cheung Kin Ping, 555 F.2d 1069, 1073 (2d Cir.1977), defense counsel told the jury in closing arguments that “you have a right to say by your verdict to the government, we don’t want you to make deals with a man like Yuin.” The man that defense counsel referred to as Yuin acted as an accomplice to the crime; in return for a decreased sentence, Yuin testified against Cheung. See Cheung, 555 F.2d at 1072. To counter the insinuation made by defense counsel, the judge instructed the jury in his charge that "[i]f ... you want to send a message to the powers that be ... then when the case is over write to your congressman, but don’t let that desire to send any message affect you in the meantime in the performance of your sworn duty.” Cheung, *464555 F.2d at 1073. The Second Circuit Court of Appeals held that the charge must reach “ 'the point at which it appears clear to the jury that the court believes the accused is guilty,’ ” which this judge's charge did not. Id. (quoting United States v. Nazzaro, 472 F.2d 302, 303 (2d Cir.1973)).


. This type of instruction is referred to in Massachusetts as the Bowden instruction, referring to Commonwealth v. Bowden, 379 Mass. 472, 399 N.E.2d 482 (1980). In Bowden, one of several defense tactics was to elicit, in cross-examination of police officers and expert witnesses, testimony regarding the non-existence of certain scientific tests. See Bowden, 399 N.E.2d at 491. The trial judge then instructed the jury that:
[Y]ou have he[ard] questions asked in cross-examination that point to the absence of a particular type of evidence. 'Did you do this; isn't it a fact that,’ and if the answer is in the negative, it is not in evidence before you. In other words, the lack of evidence or the non-existence of a certain type of evidence is certainly not to be considered by you as any evidence in this case. And I will point out that to you right now and get into it in much more detail later on.
[TJhere was one example where the counsel for the defendant asked about the lack of fingerprint evidence, was there any fingerprints. What I am trying to suggest to you is this. A case, a criminal prosecution rises or falls, if you want to use that phrase, on the evidence that is before you, and the fact that something wasn’t done or non-evidence is not, quite obviously, to be considered by you in connection with making your judgment. You make your judgment about the evidence that is in fact before you in this case, not something that wasn’t done.
Bowden, 399 N.E.2d at 491. The court held that giving the instruction was reversible error because it invaded the province of the jury to decide what inferences to draw by removing evidence from the jury’s consideration. See id. The Bowden instruction, therefore, may be *468summarized as "[t]he fact that certain tests were not conducted or certain police procedures were not followed could raise a reasonable doubt as to the defendant's guilt in the minds of the jurors.” Id.


. In its discussion of permissible and impermissible jury instructions of this type, the court in State v. Collins, 299 Conn. 567, 10 A.3d 1005 (2011) discussed several New York cases that dealt with curative jury instructions that were held to be impermissible. For example, in People v. Rodriguez, 141 A.D.2d 382, 529 N.Y.S.2d 318, 319-20 (1988), the defendant argued in testimony and closing argument that, because fingerprints were not found on the gun, the officers could have been mistaken that the defendant was in possession of the gun. In doing so, the defense attempted to corroborate the defendant’s testimony that he was not carrying the gun with the fact that no fingerprints were found on the gun. See Rodriguez, 529 N.Y.S.2d at 320. Although held to be a permissible strategy, the trial court instructed the jury repeatedly that " '[Qingerprints have nothing to do with the issues in this case' and the *470jury should '[florget the fingerprints, because that’s not what we’re talking about here.’ ” Id. This instruction, the appellate court held, constituted reversible error, as it eliminated an essential element of Rodriguez’s defense from the consideration of the jury and "all but told the jury not to consider [that] evidence.” Id. (internal citation and quotation marks omitted).
The Collins court noted that "Rodriguez is inapposite because the trial court in the present case did not instruct the jury not to consider the defendant’s argument or to reject his theory of the case.” 10 A.3d at 1027. Instead, the instruction in Collins "drew attention to the issue of the adequacy of the investigation while reminding the jury that the central issue in the trial was the defendant’s guilt or innocence.” Id. This distinction is important to note in a case dealing with curative jury instructions, such as the present case.


. See, e.g., United States v. Cota-Meza, 367 F.3d 1218, 1223 (10th Cir.2004) (holding that giving an instruction that "there is no legal requirement that the government ... must use all known or available crime detection methods or any particular type of equipment in its investigations” is not an abuse of discretion); United States v. Mason, 954 F.2d 219, 222 (4th Cir.1992), cert. denied, 504 U.S. 925, 112 S.Ct. 1979, 118 L.Ed.2d 578 (1992) (similar); United States v. Sanchez Solis, 882 F.2d 693, 697 (2d Cir.1989) (similar); United States v. Humbert, 2007 WL 2173392, at *6-7, 2007 U.S. Dist. LEXIS 54532, at *19 (E.D. Pa. 27 July 2007) (similar); Wheeler v. United States, 930 A.2d 232, 238 (D.C.2007) (holding that instruction that “the Government is under no duty to conduct fingerprint tests" may be proper if there was "evidence that the police failed to gather available evidence or defense argument to that effect”); People v. Jiovani, 258 A.D.2d 277, 685 N.Y.S.2d 66, 66 (1999) ("The court properly instructed the jury ... that the People, in sustaining their burden of proof, were not required to take any particular investigative steps or present any particular kind of evidence.”).